DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 February 2021 has been entered.

Claim Status
Claims 1, 2, 4, 5, and 7 – 17 are pending.  Claims 1, 4, 8, 14, and 16 were amended.  
	
Claim Objections
Claims 1, 14, and 16 are objected to because of the following informalities:  the claims includes the element/step “display the adjusted time-stamped series of environmental property measurements”.  However, the claims recite two different series, as “the time-stamped series of environmental property measurements acquired from the sensor” and “the time-stamped series of environmental property measurements .  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the claim includes the element/step “wherein the detected deviation is indicative of the apparatus moving location”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 5, and 7 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
An apparatus configured to determine contextual information for the apparatus, comprising:
an internal clock;
a sensor configured to acquire, in conjunction with the internal clock, a time-stamped series of environmental property measurements; 
a processor configured to:
		acquire a time-stamped series of corresponding environmental property measurements from a sensor separate from the apparatus;
		compare the time-stamped series of environmental property measurements acquired from the sensor of the apparatus to the time-stamped series of corresponding environmental property measurements acquired from the sensor separate from the apparatus to compute a measure of similarity of the two time-stamped series, wherein computing the measure of similarity comprises comparing a size of each of the two time-stamped series;
		determine contextual information for the apparatus based on the comparison of the two time-stamped series of environmental property measurements, wherein the contextual information is one or more of: (i) a relative location of the apparatus relative to the sensor separate from apparatus and (ii) a relative time reference for the apparatus to the sensor separate from the apparatus; and
		adjust the time-stamped series of environmental property measurements acquired from the sensor of the apparatus to align the time-stamped series of environmental property measurements acquired from the sensor of the apparatus with the time-stamped series of environmental property measurements acquired from the sensor separate from the apparatus; and 
at least one user interface configured to display the adjusted time-stamped series of environmental property measurements.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
compare the time-stamped series of environmental property measurements … to one or more time-stamped series of corresponding environmental property measurements, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “compare” in the context of this claim encompasses the user manually determining if one value is greater or less than another value.  The comparison of a series of measurements could be accomplished by a user overlaying one graph on another and observing where the curves are the same, and where they are different. The limitation of determine contextual information for the device based on the comparison of the time-stamped series of environmental property measurements, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The step of “determine”, in the context of the claim, encompasses the user making a mental judgement given the perceived similarity of the two series of data   The limitation of “compute a measure of similarity of the two time-stamped series” , covers mathematical calculations including the calculation of a correlation or covariance of the two sequences.  The limitation of adjust the time-stamped series of environmental property measurements acquired from the sensor of the apparatus to align the time-stamped series of environmental property measurements acquired from the sensor of the apparatus with the time-stamped series of environmental property measurements acquired from the sensor separate from the apparatus, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The step of 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites an internal clock and a processor configured to perform the acquisition, comparison, and determination steps.  The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The internal clock is also recited at a high level of granularity, and is typically used together with a processor.  The claim recites an apparatus at a high level of abstraction, with no limitation to a particular machine that could be analyzed as sufficient to integrate the identified abstract idea into a practical application.  The claim recites acquiring data from a generically recited sensor of a generically recited apparatus and a generically recited sensor somewhere separated from apparatus, where the processor provides mere data gathering of the information needed to carry out the claimed algorithm.  The acquisition of the sensor data is recited at a high level of generality, and lacks specific narrowing details regard how the data is produced or what the data represents.  The claim is silent with regard to an effect of the analysis.  Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Independent claims 14, 15, and 17 are similar to representative claim 1, and are not patent eligible.  
Dependent claims 2, 4, 5, 7 – 11, 13, and 16 add steps that further define the identified abstract idea, and are not patent eligible.
Dependent claim 12 defines the generically recited sensor as one or more of a pressure sensor, a temperature sensor, a humidity sensor, and a light sensor.  These sensors are recited at a high level of abstraction, and are well-known, routine and customary in the art.  When considered as an ordered combination with the elements recited in claim 1, this further definition of the sensor is not sufficient to amount to substantially more than the identified abstract idea.  The claim is not patent eligible.

Claim Objections
Claim 10 is objected to because of the following informalities: the claim includes the element/step “wherein the detected deviation is indicative of the apparatus moving location”.  As best understood by the Examiner, this is interpreted as “indicating the apparatus is in motion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 14 include the element/step “wherein computing the measure of similarity comprises comparing a size of each of the two time-stamped series”.  It is unclear how to interpret “comparing a size” of two given series.  A review of the specification finds the following on page 16:  “The measure of similarity may comprise a comparison of the size (or magnitude) of the two time-stamped series.”  It is not clear if the comparison of size of the two series is comparing the number of samples in each of the two series, or comparing the magnitude of each sample in one series to the magnitude of the equivalent sample in the other series, or performing a mathematical correlation of the two series to compare that to other correlations, or some other measurement.  For the purpose of the instant examination, the Examiner interprets this element/step as “comparing the magnitude of each sample in a first series to the magnitude of the corresponding point in the second series”.

Claims 2, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2 and 14 include the element/step “compare (or comparing) … the time-stamped series of environmental property measurements acquired from the sensor of the apparatus to the one or more time-stamped series of corresponding environmental property measurements”.  Claim 13 includes the element/step “the one or more time-stamped series of corresponding environmental property measurements”.  There is insufficient antecedent basis for “one or more time-stamped series of corresponding environmental property measurements”, as claim 1 and claim 14 include the element/step “a time-stamped series of corresponding environmental property measurements”.  For the purpose of the instant examination, the Examiner interprets this as “the time-stamped series of corresponding environmental property measurements”.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 includes the element/step “an internal clock of the device”.  Claim 17 includes the element/step “the second device comprising an internal clock”.  Claim 17 also includes the element/step “the remote sensor configured to obtain, in conjunction with the internal clock”.  It is 

Note: All art rejections applied are as best understood by the examiner.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 – 9, and 12 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al., US 2014/0323160 (hereinafter 'Venkatraman') in view of Narasimha, US 2016/0337809 (hereinafter 'Narasimha') in view of Parker et al., US 2008/0065344 (hereinafter 'Parker'). 

Regarding claim 1: Venkatraman teaches an apparatus configured to determine contextual information for the apparatus ([0034]: mobile device 100 determines its position using “positioning assistance data”), comprising:
a sensor configured to acquire a series of environmental property measurements ([Fig. 5, 0059]: the device contains a number of sensors to detect the state of the environment, including “temperature sensors, ambient light detectors, camera sensors, microphones” as well as “barometric pressure sensors 535”); 
a processor ([0055]: one or more general-purpose application processors 518)  configured to:
acquire a series of corresponding environmental property measurements ([0028]: discloses the use of a pattern of expected altitude values, including barometric pressure readings, or a radio heat maps, which the Examiner interprets as “environmental property measurements”);
compare the series of environmental property measurements to the series of corresponding environmental property measurements to compute a measure of similarity of the two series ([0050]: discloses the use of a pattern matching operation to compare the two series of measurements); 
determine contextual information for the apparatus based on the comparison of the two series of environmental property measurements, wherein the contextual information is one or more of: (i) a relative location of the apparatus and (ii) a relative time reference for the apparatus ([0049]: discloses determining the location of the mobile device based on the matching of sensor measurements “patterns associated with predetermined locations”); and
[Fig 5]: user interface 524).

Venkatraman is silent with respect to:
an internal clock;
a sensor configured to acquire, in conjunction with the internal clock, a time-stamped series of environmental property measurements; 
acquire a time-stamped series of corresponding environmental property measurements from a sensor separate from the apparatus;
compare the time-stamped series of environmental property measurements acquired from the sensor of the apparatus to the time-stamped series of corresponding environmental property measurements acquired from the sensor separate from the apparatus to compute a measure of similarity of the two time-stamped series, wherein computing the measure of similarity comprises comparing a size of each of the two time-stamped series;
determine contextual information for the apparatus based on the comparison of the two time-stamped series of environmental property measurements; and
adjust the time-stamped series of environmental property measurements acquired from the sensor of the apparatus to align the time-stamped series of environmental property measurements acquired from the sensor of the apparatus with the time-stamped series of environmental property measurements acquired from the sensor separate from the apparatus; and 
display the adjusted time-stamped series of environmental property measurements.

Narasimha teaches a system for determining indoor location using a peer-to-peer approach ([0021]) that includes:
an internal clock ([0025, 0026]: discusses creating time stamps corresponding to when measurements were taken, which the Examiner interprets as requiring an internal clock);
a sensor configured to acquire, in conjunction with the internal clock, a time-stamped series of environmental property measurements ([0025]: discusses recording a “first set of time stamps” along with the signal strength measurements when each measurements was recorded); 
acquire a time-stamped series of corresponding environmental property measurements from a sensor separate from the apparatus ([0029]: disclosures acquiring a second set of signal strength measurements along with a second set of time stamps at a second device);
compare the time-stamped series of environmental property measurements acquired from the sensor of the apparatus to the time-stamped series of corresponding environmental property measurements acquired from the sensor separate from the apparatus to compute a measure of similarity of the two time-stamped series, wherein computing the measure of similarity comprises comparing a size of each of the two time-stamped series ([0039, 0040]: discloses using the measured received signal strength of the remote device and transmitted power of the current device to derive a position of the local device, where the Examiner interprets the measured RSS and 
determine contextual information for the apparatus based on the comparison of the two time-stamped series of environmental property measurements ([0040]: discloses generating the position of the device based on the correlations); and
adjust the time-stamped series of environmental property measurements acquired from the sensor of the apparatus to align the time-stamped series of environmental property measurements acquired from the sensor of the apparatus with the time-stamped series of environmental property measurements acquired from the sensor separate from the apparatus ([0066]: discloses the creation of a timing report with time offsets used to compare sequences of measurements to other sequences of measurements).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Venkatraman in view of Narasimha to extend the set of known environmental data patterns from a static database to a dynamic user generated set of patterns in order to improve the location capabilities of the system.   Venkatraman already contemplated a “radio heat map” as part of the disclosure, which the Examiner interprets as equivalent to RSS and signal strength, but notes that, Venkatraman could use other measured environmental factors such as pressure in the correlation steps.


display the adjusted time-stamped series of environmental property measurements ([Fig 1, 0041, 0042]: discusses displaying data acquired by sensors, including radiation and pressure).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Venkatraman in view of Narasimha in view of Parker to allow the user to review the raw data collected by the device if that were of interest to the user, for example as a diagnostic display for a technician.

Regarding claim 2: Venkatraman in view of Narasimha in view of Parker teaches the apparatus as claimed in claim 1, as discussed above, wherein the processor is configured to compare the time-stamped series of environmental property measurements acquired from the sensor of the apparatus to the time-stamped series of corresponding environmental property measurements in any one or more of time and space (Venkatraman: [0050]: one or more individual patterns from a subset of patterns comprising expected altitude values may be compared with a signal pattern of relative altitude values (e.g., a pressure profile, etc.) to select a closest matching pattern from the subset).

Regarding claim 4: Venkatraman in view of Narasimha in view of Parker teaches the apparatus as claimed in claim 1, as discussed above, wherein the relative location is a relative horizontal location. (Venkatraman: [0049]: an estimated horizontal distance of travel may be reflected in a pressure profile for an indoor or like area of interest) and a relative vertical location (Venkatraman: [0052]: a pressure profile may comprise a history of differences between maximum and minimum barometric pressure measurements and/or altitudes corresponding to different heights of floor features so as to uniquely identify a particular floor).

Regarding claim 5: Venkatraman in view of Narasimha in view of Parker teaches the apparatus as claimed in claim 1, as discussed above, wherein: the processor is further configured to:
	acquire location information for the sensor separate from the apparatus (Venkatraman: [0035]: mobile device 100 may obtain a position fix by processing signals received from terrestrial transmitters fixed at known locations); and
	determine contextual information for the apparatus by determining an absolute location of the apparatus based on the comparison of the time-stamped series of environmental property measurements and the acquired location information (Venkatraman: [0035]: positioning assistance data, such as, for example, a radio heat map, routing graph, digital map, or the like may assist mobile device 100 in defining feasible areas for navigation within an indoor area); and/or 
the processor is further configured to:

		determine contextual information for the apparatus by determining an absolute time reference for the apparatus based on the comparison of the time-stamped series of environmental property measurements and the acquired time information.

Regarding claim 7: Venkatraman in view of Narasimha in view of Parker teaches the apparatus as claimed in claim 1, as discussed above, wherein the processor is configured to:
compare the time-stamped series of environmental property measurements acquired from the sensor of the apparatus to a plurality of time-stamped series of corresponding environmental property measurements (Venkatraman: [0049]: a suitable subset of signal patterns may be selected, such as from a database comprising a plurality of candidate signal patterns of expected altitude values associated with predetermined locations identifiable via an LCI); and 
wherein the processor is further configured to:
	select a single time-stamped series of corresponding environmental property measurements that most closely matches the time-stamped series of environmental property measurements acquired from the sensor of the apparatus (Venkatraman: [0050]: one or more individual patterns from a subset of patterns comprising expected altitude values may be compared with a signal pattern of relative altitude values (e.g., a pressure profile, etc.) to select a closest matching pattern from the subset).


adjust the time-stamped series of environmental property measurements acquired from the sensor of the apparatus to align the time-stamped series of environmental property measurements acquired from the sensor of the apparatus with the single time-stamped series of corresponding environmental property measurements.

Narasimha teaches a system for determining indoor location using a peer-to-peer approach ([0021]) that includes:
adjust the time-stamped series of environmental property measurements acquired from the sensor of the apparatus to align the time-stamped series of environmental property measurements acquired from the sensor of the apparatus with the single time-stamped series of corresponding environmental property measurements ([0066]: discloses the creation of a timing report with time offsets used to compare sequences of measurements to other sequences of measurements).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Venkatraman in view of Narasimha to extend the set of known environmental data patterns from a static database to a dynamic user generated set of patterns in order to improve the location capabilities of the system.   The alignment procedure taught by Narasimha would be a beneficial feature in order to resolve the different clock present in each of the devices.

claim 8: Venkatraman in view of Narasimha in view of Parker teaches the apparatus as claimed in claim 7, as discussed above, wherein the processor is configured to adjust the time-stamped series of environmental property measurements by:
identifying at least one pattern in the time-stamped series of environmental property measurements acquired from the sensor of the apparatus (Venkatraman: [0049]: a suitable subset of signal patterns may be selected, such as from a database comprising a plurality of candidate signal patterns of expected altitude values associated with predetermined locations identifiable via an LCI); 
detecting the at least one pattern in the single time-stamped series of corresponding environmental property measurements (Venkatraman: [0050]: one or more individual patterns from a subset of patterns comprising expected altitude values may be compared with a signal pattern of relative altitude values (e.g., a pressure profile, etc.) to select a closest matching pattern from the subset).

Venkatraman is silent with respect to wherein the processor is configured to adjust the time-stamped series of environmental property measurements by:
adjusting the time-stamped series of environmental property measurements acquired from the sensor of the apparatus to align the at least one pattern in the time-stamped series of environmental property measurements with the at least one pattern in the single time-stamped series of corresponding environmental property measurements.

[0021]) that includes:
adjusting the time-stamped series of environmental property measurements acquired from the sensor of the apparatus to align the at least one pattern in the time-stamped series of environmental property measurements with the at least one pattern in the single time-stamped series of corresponding environmental property measurements ([0066]: discloses the creation of a timing report with time offsets used to compare sequences of measurements to other sequences of measurements).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Venkatraman in view of Narasimha to extend the set of known environmental data patterns from a static database to a dynamic user generated set of patterns in order to improve the location capabilities of the system.   The alignment procedure taught by Narasimha would be a beneficial feature in order to resolve the different clock present in each of the devices.

Regarding claim 9: Venkatraman in view of Narasimha in view of Parker teaches the apparatus as claimed in claim 1, as discussed above.
Venkatraman is silent with respect to wherein the processor is configured to adjust the time-stamped series of environmental property measurements acquired from the sensor of the apparatus in any one or more of time and space.

[0021]) that includes:
adjust the time-stamped series of environmental property measurements acquired from the sensor of the apparatus in any one or more of time and space ([0066]: discloses the creation of a timing report with time offsets used to compare sequences of measurements to other sequences of measurements).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Venkatraman in view of Narasimha to extend the set of known environmental data patterns from a static database to a dynamic user generated set of patterns in order to improve the location capabilities of the system.   The alignment procedure taught by Narasimha would be a beneficial feature in order to resolve the different clock present in each of the devices.

Regarding claim 12: Venkatraman in view of Narasimha in view of Parker teaches the apparatus as claimed in claim 1, as discussed above, wherein the sensor of the apparatus comprises any one or more of:
a pressure sensor configured to obtain a time-stamped series of environmental pressure measurements (Venkatraman: [0038]: environment sensors (e.g. … barometric pressure sensors); 
a temperature sensor configured to obtain a time-stamped series of environmental temperature measurements (Venkatraman: [0038]: environment sensors (e.g., temperature sensors); 

a light sensor configured to obtain a time-stamped series of environmental light measurements (Venkatraman: [0038]: environment sensors (e.g. … ambient light sensors).

Regarding claim 13: Venkatraman in view of Narasimha in view of Parker teaches the apparatus as claimed in claim 1, as discussed above, wherein the time-stamped series of corresponding environmental property measurements comprise any one or more of:
a time-stamped series of corresponding environmental property measurements stored in a database (Venkatraman: [0049]: a database comprising a plurality of candidate signal patterns of expected altitude values associated with predetermined locations identifiable via an LCI); 
a time-stamped series of corresponding environmental property measurements provided on a website (Venkatraman: [0039]: mobile device 100 may access positioning assistance data through servers 140, 150 or 155 by, for example, requesting the data through selection of a universal resource locator (URL)).

Venkatraman is silent with respect to 
a time-stamped series of corresponding environmental property measurements acquired directly from the sensor separate from the apparatus.

Narasimha teaches 
[0038]: discloses a report of measured signal strengths from a remote sensor that is shared with the local device as part of the location process).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Venkatraman in view of Narasimha to extend the set of known environmental data patterns from a static database to a dynamic user generated set of patterns from individual devices, in order to improve the location capabilities of the system.

Regarding claim 14: Venkatraman teaches a method of operating an apparatus comprising a sensor, and at least one processor ([0034, 0055, 0059]: mobile device 100 determines its position using “positioning assistance data”, and comprises “a number of sensors to detect the state of the environment” as well as “one or more general-purpose application processors 518”), the method comprising:
acquiring, by the at least one processor, a series of environmental property measurements from the sensor of the apparatus  ([0028]: discloses the use of a pattern of expected altitude values, including barometric pressure readings, or radio heat maps, which the Examiner interprets as “environmental property measurements”);
acquiring, by the at least one processor, a series of corresponding environmental property measurements from a sensor separate from the apparatus ([0035]: “mobile 
comparing, by the at least one processor, the time-stamped series of environmental property measurements acquired from the sensor of the apparatus to the series of corresponding environmental property measurements acquired from the sensor that is separate from the apparatus ([0050]: discloses the use of a pattern matching operation to compare the two series of measurements); and
determining, by the at least one processor, contextual information for the apparatus based on the comparison of the series of environmental property measurements, wherein the contextual information is one or more of: (i) a relative location of the apparatus relative to the sensor separate from apparatus and (ii) a relative time reference for the apparatus to the sensor separate from the apparatus ([0049]: discloses determining the location of the mobile device based on the matching of sensor measurements “patterns associated with predetermined locations”)

Venkatraman is silent with respect to:
at least one processor in conjunction with the internal clock;
acquiring, by the at least one processor, a time-stamped series of environmental property measurements from the sensor of the apparatus;
acquiring, by the at least one processor, a time-stamped series of corresponding environmental property measurements from a sensor separate from the apparatus;
comparing, by the at least one processor, the time-stamped series of environmental property measurements acquired from the sensor of the apparatus to the 
determining, by the at least one processor, contextual information for the apparatus based on the comparison of the time-stamped series of environmental property measurements, wherein the contextual information is one or more of: (i) a relative location of the apparatus relative to the sensor separate from apparatus and (ii) a relative time reference for the apparatus to the sensor separate from the apparatus; 
adjusting, by the at least one processor, the time-stamped series of environmental property measurements acquired from the sensor of the apparatus to align the time-stamped series of environmental property measurements acquired from the sensor of the apparatus with the time-stamped series of environmental property measurements acquired from the sensor separate from the apparatus; and
displaying, by at least one user interface, the adjusted time-stamped series of environmental property measurements.

Narasimha teaches a system for determining indoor location using a peer-to-peer approach ([0021]) that includes:
at least one processor in conjunction with the internal clock ([0025, 0026]: discusses creating time stamps corresponding to when measurements were taken, which the Examiner interprets as requiring an internal clock);
[0025]: discusses recording a “first set of time stamps” along with the signal strength measurements when each measurements was recorded);
acquiring, by the at least one processor, a time-stamped series of corresponding environmental property measurements from a sensor separate from the apparatus ([0029]: disclosures acquiring a second set of signal strength measurements along with a second set of time stamps at a second device);
comparing, by the at least one processor, the time-stamped series of environmental property measurements acquired from the sensor of the apparatus to the one or more time-stamped series of corresponding environmental property measurements acquired from the sensor that is separate from the apparatus to compute a measure of similarity of the two time-stamped series, wherein computing the measure of similarity comprises comparing a size of each of the two time-stamped series ([0039, 0040]: discloses using the measured received signal strength of the remote device and transmitted power of the current device to derive a position of the local device, where the Examiner interprets the measured RSS and transmit power as equivalent to a “size” of each series, as it indicates a magnitude of each measured point);
determining, by the at least one processor, contextual information for the apparatus based on the comparison of the time-stamped series of environmental property measurements, wherein the contextual information is one or more of: (i) a relative location of the apparatus relative to the sensor separate from apparatus and (ii) [0040]: discloses generating the position of the device based on the correlations); and
adjusting, by the at least one processor, the time-stamped series of environmental property measurements acquired from the sensor of the apparatus to align the time-stamped series of environmental property measurements acquired from the sensor of the apparatus with the time-stamped series of environmental property measurements acquired from the sensor separate from the apparatus  ([0066]: discloses the creation of a timing report with time offsets used to compare sequences of measurements to other sequences of measurements).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Venkatraman in view of Narasimha to extend the set of known environmental data patterns from a static database to a dynamic user generated set of patterns in order to improve the location capabilities of the system.   Venkatraman already contemplated a “radio heat map” as part of the disclosure, which the Examiner interprets as equivalent to RSS and signal strength, but notes that, Venkatraman could use other measured environmental factors such as pressure in the correlation steps.

Parker teaches a system for “processing measurements from a distributed sensing system ([Abstract])” that includes calibrating the locations of measurements ([0017]), which the Examiner interprets as equivalent to “adjusting” the time-stamped series of environmental property measurements, including 
[Fig 1, 0041, 0042]: discusses displaying data acquired by sensors, including radiation and pressure).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Venkatraman in view of Narasimha in view of Parker to allow the user to review the raw data collected by the device if that were of interest to the user, for example as a diagnostic display for a technician.

Regarding claim 15: Venkatraman in view of Narasimha in view of Parker teaches a non-transitory computer readable medium comprising a computer program product, the computer readable medium having computer readable code embodied therein which when executed by a processor causes the processor to perform the method of claim 14 (Venkatraman: [0016]: one or more processors programmed with instructions).

Regarding claim 16: Venkatraman teaches a system configured to determine contextual information for a device ([0034]: mobile device 100 determines its position using “positioning assistance data”), comprising:
a sensor of the device, the sensor configured to obtain, in conjunction with the internal clock, a series of environmental property measurements ([Fig. 5, 0059]: the device contains a number of sensors to detect the state of the environment;
[0054]: antenna 506); 
a processor of the device ([0055]: one or more general-purpose application processors 518), the processor configured to:
compare the series of environmental property measurements obtained from the sensor of the device to the time-stamped series of corresponding environmental property measurements received from the sensor remote from the device ([0050]: discloses the use of a pattern matching operation to compare the two series of measurements);
determine contextual information for the device based on the comparison of the two time series of environmental property measurements, wherein the contextual information is: (i) a relative location of the device relative to the sensor remote from device ([0049]: discloses determining the location of the mobile device based on the matching of sensor measurements “patterns associated with predetermined locations”); and
at least one user interface ([Fig 5]: user interface 524).

Venkatraman is silent with respect to 
a system configured to determine location- and time-based contextual information for a device;
an internal clock of the device;

a communications element configured to receive a time-stamped series of corresponding environmental property measurements from a sensor remote from the device; a processor of the device, the processor configured to:
compare the time-stamped series of environmental property measurements obtained from the sensor of the device to the time-stamped series of corresponding environmental property measurements received from the sensor remote from the device;
determine contextual information for the device based on the comparison of the two time-stamped series of environmental property measurements, wherein the contextual information is: (i) a relative location of the device relative to the sensor remote from device and (ii) a relative time reference for the device to the sensor remote from the device; and
adjust the time-stamped series of environmental property measurements obtained from the sensor of the device to align the time-stamped series of environmental property measurements obtained from the sensor of the device with the time-stamped series of environmental property measurements received from the sensor remote from the device; and
at least one user interface configured to display the adjusted time-stamped series of environmental property measurements.

[0021]) that includes:
a system configured to determine location- and time-based contextual information for a device ([0028]: discloses correlating measurements using time stamps to determine positions of the devices);
an internal clock ([0025, 0026]: discusses creating time stamps corresponding to when measurements were taken, which the Examiner interprets as requiring an internal clock);
a sensor of the device, the sensor configured to obtain, in conjunction with the internal clock, a time-stamped series of environmental property measurements ([0025]: discusses recording a “first set of time stamps” along with the signal strength measurements when each measurements was recorded);;
a communications element configured to receive a time-stamped series of corresponding environmental property measurements from a sensor remote from the device ([Fig 13, 0100]: discloses one or more cellular transceivers 1306 and  one or more wireless local area network transceivers 1308, which the Examiner interprets as capable of receiving data); 
compare the time-stamped series of environmental property measurements obtained from the sensor of the device to the time-stamped series of corresponding environmental property measurements received from the sensor remote from the device  ([0039, 0040]: discloses using the measured received signal strength of the remote device and transmitted power of the current device to derive a position of the local device, where the Examiner interprets the measured RSS and transmit power as 
determine contextual information for the device based on the comparison of the two time-stamped series of environmental property measurements, wherein the contextual information is: (i) a relative location of the device relative to the sensor remote from device and (ii) a relative time reference for the device to the sensor remote from the device ([0040]: discloses generating the position of the device based on the correlations); and
adjust the time-stamped series of environmental property measurements obtained from the sensor of the device to align the time-stamped series of environmental property measurements obtained from the sensor of the device with the time-stamped series of environmental property measurements received from the sensor remote from the device ([0059, 0066, 0067]: discloses that each device creates a relative time offset compared to a reference device, and then creates a timing report including the time offsets that used to compare sequences of measurements to other sequences of measurements, which is used to determine the location of the device).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Venkatraman in view of Narasimha to extend the set of known environmental data patterns from a static database to a dynamic user generated set of patterns in order to improve the location capabilities of the system.   Venkatraman already contemplated a “radio heat map” as part of the disclosure, which the Examiner interprets as equivalent to RSS and signal 

Parker teaches a system for “processing measurements from a distributed sensing system ([Abstract])” that includes calibrating the locations of measurements ([0017]), which the Examiner interprets as equivalent to “adjusting” the time-stamped series of environmental property measurements, with the ability to 
display the adjusted time-stamped series of environmental property measurements ([Fig 1, 0041, 0042]: discusses displaying data acquired by sensors, including radiation and pressure).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Venkatraman in view of Narasimha in view of Parker to allow the user to review the raw data collected by the device if that were of interest to the user, for example as a diagnostic display for a technician.

Regarding claim 17: Venkatraman in view of Narasimha in view of Parker teaches the system of claim 16, as discussed above.
Venkatraman is silent with respect to 
a second device, the second device comprising an internal clock and the remote sensor, the remote sensor configured to obtain, in conjunction with the internal clock of 

Narasimha teaches 
a second device, the second device comprising an internal clock and the remote sensor ([Fig.3]:  Device 2 is one of several remote devices, and each device in the system comprises a signal strength meter), 
the remote sensor configured to obtain, in conjunction with the internal clock, the time-stamped series of corresponding environmental property measurements ([0029]: disclosures acquiring a second set of signal strength measurements along with a second set of time stamps at a second device).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Venkatraman in view of Narasimha to extend the set of known environmental data patterns from a static database to a dynamic, user generated, set of patterns in order to improve the location capabilities of the system  The devices taught by Narasimha include clocks as a part of creating the time-stamped sequence of measurements.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman in view of Narasimha in view of Parker in view of Hannebutte, US 2014/0172365 (hereinafter ‘Hannebutte’).

Regarding claim 10: Venkatraman in view of Narasimha in view of Parker teaches the apparatus as claimed in claim 1, as discussed above.
Venkatraman in view of Narasimha in view of Parker is silent with respect to wherein the processor is further configured to:
detect a deviation in the alignment between the aligned time-stamped series of environmental property measurements, wherein the detected deviation is indicative of the apparatus moving location.

Hannebutte teaches 
detect a deviation in the alignment between the aligned time-stamped series of environmental property measurements, wherein the detected deviation is indicative of the apparatus moving location ([0016]: The operations performed by the analytics module 108 may also include determining a probability value that the computing device has changed location. The operations may also include comparing the probability value with a predetermined value. The operations may also include determining whether the location has changed based on the comparison of the probability value with the predetermined value)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Venkatraman in view of Narasimha in view of Parker in view of Hannebutte to enable determining a location [0010])” in order to improve the accuracy of the measurement, as known in the art. 

Regarding claim 11: Venkatraman in view of Narasimha in view of Parker teaches the apparatus as claimed in claim 1, as discussed above.
Venkatraman in view of Narasimha in view of Parker is silent with respect to wherein the processor is further configured to:
monitor a level of matching between the compared time-stamped series of environmental property measurements,
wherein a decrease in the level of matching is indicative of the apparatus moving away from the sensor separate from the apparatus and an increase in the level of matching is indicative of the apparatus moving closer to the sensor separate from the apparatus.

Hannebutte teaches 
monitor a level of matching between the compared time-stamped series of environmental property measurements ([0025]: determining, at block 604, a probability value that the device has changed location), 
wherein a decrease in the level of matching is indicative of the apparatus moving away from the sensor separate from the apparatus and an increase in the level of matching is indicative of the apparatus moving closer to the sensor separate from the apparatus ([0025]: The method 600 may include, at block 608, determining whether the location has changed based on the comparison of the probability value with the predetermined value), where the Examiner interprets a change in the calculated probability level will indicate how close the device is to the fixed sensor.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Venkatraman in view of Narasimha in view of Parker in view of Hannebutte to enable determining a location change of the apparatus “based on ambient sensor data ([0010])” in order to improve the accuracy of the measurement, as known in the art. 

Response to Arguments
35 USC §101 
Applicant's arguments filed 3 February 2021 have been fully considered but they are not persuasive.
Applicant argues (see page 17): The apparatus, method, and system further perform a complex series of analyses to derive contextual information from the two time-stamped series of environmental property measurements, and then adjust the time-stamped series of environmental property measurements accordingly. The claims are directed to physical apparatus, methods, and systems that perform this functionality, and such functionality cannot be performed in the mind; the claims are not directed to a mere mathematical correlation.
Examiner submits that the instant claims recite a generic processing element with a clock, a sensor at the apparatus, and a sensor remote from the apparatus.  The 
Applicant argues (see page 18): The claims represent improvements in an apparatus, method, and system, respectively, configured to obtain and utilize environmental property measurements. The amended claims further recite at least one user interface configured to display the adjusted time-stamped series of environmental property measurements. Accordingly, the invention and the claims integrate an alleged abstract idea into a practical application such that an end result can be achieved.
Examiner submits that the user interface is recited at a high level of abstraction.  There is no indication of a specific type of user interface, nor how the data would be used by a person operating the device.  In addition, the claim is directed to “determine contextual information”, but the recited user interface does not present any “contextual information”; rather it presents data that was part of the processing steps, and is not clearly related to a “context”.
Applicant argues (see pages 18 – 19): the claims recite a specific multi-component and complex physical apparatus, a multi-step method, and a multi-component system that obtain sensor data from a first sensor and an internal clock to create a time-stamped series of environmental property  measurements, and that receive, from a remote sensor, another time-stamped series of environmental property measurements. The apparatus, method, and system further perform a complex series of analyses to derive contextual information from the two time-stamped series of environmental property measurements, and then adjust the time-stamped series of environmental property measurements accordingly.  The amended claims further recite at least one user interface configured to display the adjusted time-stamped series of environmental property measurements. Accordingly, the invention and the claims integrate an alleged abstract idea into a practical application such that an end result can be achieved.
Examiner submits that the all utility patent applications are directed to solving a technological problem.  The instant claims have been analyzed using the two-step process outlined by the court in Alice, and current office guidance, and found to be directed to an abstract idea without “significantly more”.  All of the advantages of the argued technological solution are part of the identified abstract idea.  Examiner suggests that if the sensors used in apparatus were more specifically recited, and that if the display of the results had a tangible connection to the determined “contextual information”, then the claims would be closer to a practical application of the identified abstract idea.  However, the instant claims cannot be analyzed as integrated into a practical application.

35 USC §103 
Applicant’s arguments with respect to claims 1, 2, 4, 5, and 7 – 17 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Primary Examiner, Art Unit 2862